UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                      )
THOMAS McKEITHAN,                                     )
                                                      )
               Plaintiff,                             )
                                                      )
               v.                                     )        Civil Action No. 11-0086 (ESH)
                                                      )
WILLIAM A. BOARMAN,                                   )
     Public Printer, United States                    )
     Government Printing Office                       )
                                                      )
               Defendant.                             )
                                                      )

                             MEMORANDUM OPINION AND ORDER

       On May 25, 2011, the defendant filed a motion to dismiss the complaint [Dkt. No. 11].

This Court issued a minute order granting a request from plaintiff, Thomas McKeithan, to amend

his complaint, and directing plaintiff to respond to the motion to dismiss no later than July 6,

2011. (Minute Order, June 27, 2011.) Plaintiff’s amended complaint merely included

“additional factual bases for holding Defendant responsible for unlawful acts of retaliation.”

(Pl.’s Mot. for Leave to File an Am. Compl. [Dkt. No. 16] at 4-5.) Nevertheless, by filing the

amended complaint, “the plaintiff[] rendered [his] original complaint a nullity.” Wultz v. Islamic

Republic of Iran, No. 08-cv-1460, 2009 WL 4981537, at *1 (D.D.C. Dec. 14, 2009). Therefore,

because the defendant’s motion seeks to “dismiss a complaint that has been subsequently

amended,” it is moot and must be denied. Id.; see also Myvett v. Williams, 638 F. Supp. 2d 59,

62 n.1 (D.D.C. 2009) (denying as moot defendants’ motion to dismiss “the original complaint”

because “plaintiff filed the amended complaint after the defendants moved to dismiss the

original”); Bancoult v. McNamara, 214 F.R.D. 5, 13 (D.D.C. 2003) (“Because the original
complaint now is superseded by the amended complaint, the court denies without prejudice all

pending motions pertaining to the original complaint.”).

         Accordingly, it is hereby

         ORDERED that the defendant’s motion to dismiss [Dkt. No. 11] is DENIED

WITHOUT PREJUDICE as moot. It is further ORDERED that the Court’s Minute Order of

June 27, 2011 is VACATED IN PART, to the extent it ordered plaintiff to respond to a motion

that was moot. It is further ORDERED that defendant shall file a motion to dismiss the

amended complaint, if appropriate, by July 21, 2011. It is further ORDERED that if defendant

fails to file a motion to dismiss by July 21, 2011, the Court shall issue an Initial Scheduling

Order.

                                                                 /s/
                                                      ELLEN SEGAL HUVELLE
                                                      United States District Judge

Date: July 7, 2011




                                                     2